Appeal from an order of the Supreme Court, Erie County (David J. Mahoney, J.), entered June 20, 2003. The order granted the motion of plaintiffs for leave to reargue and renew and, upon reargument and renewal, granted their motion for partial summary judgment in part and denied defendant’s cross motion for leave to reargue and renew.
It is hereby ordered that said appeal from the order insofar as it denied leave to reargue be and the same hereby is unanimously dismissed (see Empire Ins. Co. v Food City, 167 AD2d 983, 984 [1990]) and the order is affirmed without costs.
Same memorandum as in Bissell v Town of Amherst (6 AD3d *1231— [2004]). Present—Pigott, Jr., P.J., Green, Pine, Wisner and Lawton, JJ.